In four negligence actions which were tried jointly, Mildred A. Young and James H. Young (sometimes called James H. Young, Jr.) appeal from an interlocutory judgment of the Supreme Court, Queens County, entered January 24, 1975. Interlocutory judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. The jury verdict is supported by the credible evidence. In fact, any other finding would have been against the weight of the credible evidence. The jury charge was not insufficient, misleading or legally incorrect. Martuscello, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.